DETAILED CORRESPONDENCE

Claims 1-7, 9-20 are pending.  Claim 8 is withdrawn

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The applicant's election of Group 1 in the reply filed on 12/14/2021/ is acknowledged.  Because applicant did not traverse the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Accordingly, Claim 8 is withdrawn without traverse.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/29/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petrella et al. (US20150135819) [Petrella].
Claim 1  Petrella discloses a system [Fig. 1A; abstract] comprising: a coiled tubing string 14; and a fiber optic cable 22 disposed in the coiled tubing string and wherein the fiber optic cable is strain-coupled to the coiled tubing string [e.g., by magnetization; para. 0019].
Claim 2  Petrella, as discussed with respect to claim 1, discloses that strain-coupling between the coiled tubing string and the fiber optic cable is formed through a weld, a bracket, magnetization [para.0019], or an expanding tube.
Claim 6  Petrella, as discussed with respect to claim 1, discloses a tool and that the tool is coupled to the coiled tubing string and the tool is at least one geophone [Figs. 1A,4,5A,6-9; para. 0022,0042,0043,0054,0075,0079], a collar locator, a gamma ray device, or a vibroseis source.
Claim 13  As discussed with respect to claim 1, Petrella discloses a method [Fig. 1A; abstract] of performing a borehole operation comprising: 
disposing a coiled tubing string 14 into a borehole and wherein a fiber optic cable 22 is strain-coupled to the coiled tubing string [e.g., by magnetization; para. 0019]; and 
measuring at least one property of the borehole with the fiber optic cable [e.g., at least detecting and locating microseismic events resulting from the creation and propagation of fractures in a fracturing operation (para. 0050), detecting the orientation of the fractures (para. 0052), and determining fracture location and extent (para. 0059)].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3, 7, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Petrella, in view of Angman et al. (US20150075783) [Angman].
Claim 3  Petrella, as discussed with respect to claim 1, discloses that strain-coupling between the coiled tubing string and the fiber optic cable is formed with the fiber optic cable in an inner diameter of the coiled tubing string, and otherwise discloses all the limitations of this claim, but does not explicitly disclose that the strain-coupling is by welding.
Angman discloses welding electrical conductors 14, such as a wireline, multi-conductor cables, fiber optic cables and combinations to an inner wall of the coiled tubing 12 [para. 0046].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Petrella to alternatively strain-couple the fiber optic cable to the coiled tubing by welding, as disclosed by Angman.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that problems associated with loosely hanging cabling could be avoided and reliable and resilient reeling and unreeling of the coiled tubing would be permitted, as discussed by Angman.
Claim 7  Petrella, as discussed with respect to claim 1, otherwise discloses all the limitations of this claim, but does not explicitly disclose a clamping mechanism coupled to the coiled tubing string wherein the clamping mechanism attaches the coiled tubing string to a wall of a borehole.
Angman discloses that the coiled tubing string 12 (with fiber optic cable within) is strain-coupled to a borehole 36 and the strain-coupling is formed through a weld, a clamping mechanism 22f [Fig. 1A; para. 0058-0061], magnetization, or an expanding tube.

Claim 10  Petrella, as discussed with respect to claim 1, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the coiled tubing string is strain-coupled to a borehole and the strain-coupling is formed through a weld, a bracket, magnetization, or an expanding tube.
Angman discloses that the coiled tubing string 12 (with fiber optic cable within) is strain-coupled to a borehole 36 and the strain-coupling is formed through a weld, a bracket 22f [Fig. 1A; para. 0058-0061], magnetization, or an expanding tube.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Petrella to provide strain-coupling of the coiled tubing string with the borehole, as disclosed by Angman.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that such coupling would produce reliable and accurate VSP data using the Petrella DAS.
Claim 15  Petrella, as discussed with respect to claim 13, discloses that strain-coupling between the coiled tubing string and the fiber optic cable is formed with the fiber optic cable in an inner diameter of the coiled tubing string, and otherwise discloses all the limitations of this claim, but does not explicitly disclose that the fiber optic cable is welded to an inner diameter of the coiled tubing string.
14, such as a wireline, multi-conductor cables, fiber optic cables and combinations to an inner wall of the coiled tubing 12 [para. 0046].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Petrella to alternatively strain-couple the fiber optic cable to the inner diameter of the coiled tubing by welding, as disclosed by Angman.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that problems associated with loosely hanging cabling could be avoided and reliable and resilient reeling and unreeling of the coiled tubing would be permitted, as discussed by Angman.

Claims 4, 11, 12, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Petrella, in view of Leising et al. (US20120085534) [Leising].
Claim 4  Petrella, as discussed with respect to claim 1, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the fiber optic cable is longer than the coiled tubing string in which the fiber optic cable is disposed such that extra length of the fiber optic cable is disposed in the coiled tubing string.
Leising discloses that non-excessive fiber optic cable slack in coiled tubing is desirable for the cable disposed within the coiled tubing to avoid issues with binding and tension on the cable, thus the cable is typically longer than the coiled tubing to provide a certain amount of leeway during operation, i.e., a certain amount of cable slack is included in the cable disposed in the coiled tubing to avoid those issues [para. 0014].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of 
Claim 11  Petrella, as discussed with respect to claim 1, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the fiber optic cable is disposed in a bundle with an electrical cable, and wherein the electrical cable is one or more electrical wires.
Leising discloses bundling one or more fiber optic cables 206 with electrical wires 202 within a protective sleeve 216, and run within coiled tubing 18 [Fig. 3; para. 0025,0026,0029].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Petrella with fiber optic cable bundled with electrical wires, as disclosed by Leising.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that a single protection sleeve would protect at least two cables.
Claim 12  Petrella, as discussed with respect to claim 1, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the fiber optic cable is a plurality of optical fibers.
Leising discloses bundling one or more fiber optic cables 206 with electrical wires 202 within a protective sleeve 216, and run within coiled tubing 18 [Fig. 3; para. 0025,0026,0029].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Petrella with a plurality of fiber optic cables bundled with electrical wires, as disclosed by 
Claim 16  Petrella, as discussed with respect to claim 13, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the fiber optic cable is longer than the coiled tubing string in which the fiber optic cable is disposed such that extra length of the fiber optic cable is disposed in the coiled tubing string.
Leising discloses that non-excessive fiber optic cable slack in coiled tubing is desirable for the cable disposed within the coiled tubing to avoid issues with binding and tension on the cable, thus the cable is typically longer than the coiled tubing to provide a certain amount of leeway during operation, i.e., a certain amount of cable slack is included in the cable disposed in the coiled tubing to avoid those issues [para. 0014].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Petrella where the fiber-optic cable is longer than the coiled tubing string such that extra length of the fiber optic cable is disposed in the coiled tubing string.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that issues with binding and tension on the cable would be avoided.
Claim 19  Petrella, as discussed with respect to claim 13, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the fiber optic cable is disposed in a bundle with an electrical cable, and wherein the electrical cable is one or more electrical wires.
206 with electrical wires 202 within a protective sleeve 216, and run within coiled tubing 18 [Fig. 3; para. 0025,0026,0029].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Petrella with fiber optic cable bundled with electrical wires, as disclosed by Leising.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that a single protection sleeve would protect at least two cables.
Claim 20  Petrella, as discussed with respect to claim 13, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the fiber optic cable is a plurality of optical fibers.
Leising discloses bundling one or more fiber optic cables 206 with electrical wires 202 within a protective sleeve 216, and run within coiled tubing 18 [Fig. 3; para. 0025,0026,0029].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Petrella with a plurality of fiber optic cables bundled with electrical wires, as disclosed by Leising.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that a single protection sleeve would protect at least three cables, and that at least one additional fiber optic cable would be present for utilization, e.g., at least for providing back-up capability in the event one fiber optic cable failed.


Claims 5, 9, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Petrella, in view of Willis et al. (US20170090054) [Willis].
Claim 5  Petrella, as discussed with respect to claim 1, further discloses using surface wave data in the Petrella DAS process [Figs. 1A,3A,; para. 0020,0027,0010], and otherwise discloses all the limitations of this claim, but does not explicitly disclose that a vibroseis source is configured to reduce an amplitude of a surface wave at a well-head.  
Willis discloses a process [at least Fig. 3] in a DAS whereby various methods by which to suppress noise [which would include surface waves at the well-head] are disclosed, including, at least, deconvolution filtering in the noise suppression operation while utilizing, at least, a vibroseis source [Figs. 3-5D; para. 0044-0048,0051-0054,0055-0058], also including collecting vertical seismic profile data from such surface source [para. 0012], such filtering reducing the amplitude of the noise waves.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Petrella to reduce the amplitude of noise/surface waves by utilizing deconvolution filtering in a noise suppression operation while utilizing, at least, a vibroseis source, as disclosed by Willis.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that a more accurate acoustic velocity profile would be generated and used for more accurate identification of rock formations, e.g., the formation rock fractures.
Claim 9  Petrella, as discussed with respect to claim 1, discloses a distributed acoustic sensing system [para. 0016], wherein the distributed acoustic sensing system comprises: an optical interrogator [para. 0016,0017] wherein the optical interrogator is connected to the fiber optic cable and the optical interrogator is configured to: transmit a light into the fiber optic [para. 0016,0017]; and detect variation in the light as the light traverses the fiber optic cable [para. 0016,0017]; and analyzing the light to determine a property of the borehole [para. 0010,0011,0016,0017], and further discloses the use of 3-D seismic velocity models using microseismic data from a formation zone of interest to calculate the position of microseismic events and monitor the growth or propagation of a fracture or to understand the geometry of the developing fracture within a zone [para. 0005,0006], measuring observed compressional and shear waves and then making calculations with respect to such measurements [para. 0056], and determining velocity of acoustic events using signals from sensors and then calculating distances to a microseismic event within the formation [para. 0079], and otherwise discloses all the limitations of this claim, but does not explicitly disclose an information handling system, wherein the information handling system is capable of processing the variation in the light to determine a property of the borehole.
Willis discloses a process [at least Fig. 3] in a DAS whereby various methods by which to suppress noise [which would include surface waves at the well-head] are disclosed, including, at least, deconvolution filtering in the noise suppression operation while utilizing, at least, a vibroseis source [Figs. 3-5D; para. 0044-0048,0051-0054,0055-0058], also including collecting vertical seismic profile data from such surface source [para. 0012], such filtering reducing the amplitude of the noise waves, and further discloses an information handling system 110 communicably coupled to the DAS 112 through, for instance, a wired or wireless connection and receiving seismic measurements from the DAS 112 and performing one or more actions, e.g., at least noise suppression [para. 0020,0055,0056; claim 1].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Petrella to reduce the amplitude of noise/surface waves by utilizing deconvolution filtering in a 
Claim 14  Petrella, as discussed with respect to claim 13, discloses the use of 3-D seismic velocity models using microseismic data from a formation zone of interest to calculate the position of microseismic events and monitor the growth or propagation of a fracture or to understand the geometry of the developing fracture within a zone [para. 0005,0006], measuring observed compressional and shear waves and then making calculations with respect to such measurements [para. 0056], and determining velocity of acoustic events using signals from sensors and then calculating distances to a microseismic event within the formation [para. 0079], and otherwise discloses all the limitations of this claim, but does not explicitly disclose processing the at least one property of the borehole with an information handling system, creating a vertical seismic profile from the at least one property of the borehole; and displaying a vertical seismic profile for an operator.
Willis discloses a process [at least Fig. 3] in a DAS whereby various methods by which to suppress noise [which would include surface waves at the well-head] are disclosed, including, at least, deconvolution filtering in the noise suppression operation while utilizing, at least, a vibroseis source [Figs. 3-5D; para. 0044-0048,0051-0054,0055-0058], also including collecting vertical seismic profile data from such surface source [para. 0012], such filtering reducing the 110 communicably coupled to the DAS 112 through, for instance, a wired or wireless connection and receiving seismic measurements from the DAS 112 and performing one or more actions, e.g., at least noise suppression [para. 0020,0055,0056; claim 1], and further discloses that the information handling system includes an operator display [para. 0027, 0061].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Petrella to reduce the amplitude of noise/surface waves by utilizing deconvolution filtering in a noise suppression operation while utilizing, at least, a vibroseis source, as well as, an information handling system capable of processing the variation in the light to determine a property of the borehole, the information system having a display for at least the vertical seismic profiles, as disclosed by Willis.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that a more accurate acoustic velocity profile would be generated and used for more accurate identification of rock formations, e.g., the formation rock fractures, such results and benefits being efficiently attained and displayed by the use of the information handling system.
Claim 17  Petrella, as discussed with respect to claim 13, further discloses using surface wave data in the Petrella DAS process [Figs. 1A,3A,; para. 0020,0027,0010], and otherwise discloses all the limitations of this claim, but does not explicitly disclose that a vibroseis source is configured to reduce an amplitude of a surface wave at a well-head.  
Willis discloses a process [at least Fig. 3] in a DAS whereby various methods by which to suppress noise [which would include surface waves at the well-head] are disclosed, including, at least, deconvolution filtering in the noise suppression operation while utilizing, at least, a [Figs. 3-5D; para. 0044-0048,0051-0054,0055-0058], also including collecting vertical seismic profile data from such surface source [para. 0012], such filtering reducing the amplitude of the noise waves.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Petrella to reduce the amplitude of noise/surface waves by utilizing deconvolution filtering in a noise suppression operation while utilizing, at least, a vibroseis source, as disclosed by Willis.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that a more accurate acoustic velocity profile would be generated and used for more accurate identification of rock formations, e.g., the formation rock fractures.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Petrella, in view of Walters et al. (US20170074999) [Walters].
Claim 18  Petrella, as discussed with respect to claim 13, otherwise discloses all the limitations of this claim, but does not explicitly disclose disposing a second coiled tubing string in a second borehole and coupling at least one sensor on the second coiled tubing string.
For a DAS system, Walters discloses fiber optic cables and sensors, in a two wellbore configuration such that a second coiled tubing string is disposed in a second borehole with at least one sensor coupled on a second coiled tubing string [Fig. 1; para. 0027, 0030, 0052].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Petrella in a two wellbore configuration such that a second coiled tubing string is disposed in a second borehole with at least one sensor coupled on a second coiled tubing string, as disclosed .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Coates et al. (US20170038246) discloses a two wellbore DAS with seismic sources from the formation, the surface, and at least one of the wellbores, and fiber optic cable within coiled tubing [Figs. 2-5].  Lovett et al. (U20050263281) discloses fiber optic cable distributed sensors wherein the cable is longer than the coiled tubing string such that extra length of the fiber optic cable is disposed in the coiled tubing string [Fig. 4].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached at 469-295-9225. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676